Citation Nr: 9934876	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-17 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left kidney 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel




INTRODUCTION

The veteran had active service from February 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In September 1999, the Board remanded these issues for 
further development.  As discussed in more detail below, the 
case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for left 
kidney disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  Direct service connection for a low back disorder was 
denied by an unappealed final RO decision dated in August 
1981, and a timely appeal was not perfected therefrom.

3.  Evidence received since the August 1981 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
direct service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
kidney disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The RO decision dated in August 1981, which denied 
service connection for a low back disorder, is final.  38 
U.S.C.A. § 7105 (West 1991).

3.  The evidence received since the August 1981 RO decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a low back disorder on 
a direct basis is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1999 the Board remanded the issues on appeal for 
further development.  In the remand, the Board interpreted 
the RO's original August 1981 decision as a denial of a claim 
for entitlement to service connection for a low back 
disorder, to include a left kidney disorder.  This was based 
on the appellant's June 1981 claim and language used in the 
rating decision.  On remand, however, the RO explained that 
it had not adjudicated the issue of entitlement to a left 
kidney disorder in its decision.  The Board accepts the RO's 
interpretation.  Therefore, the Board will address these 
issues separately.  In this regard, the Board notes that as 
the veteran filed a service connection claim in June 1981 for 
a left kidney disorder, and that in light of the foregoing, 
that claim has been pending at the RO for more than 18 years.

Left kidney disorder

The veteran is seeking service connection for a left kidney 
disorder.  The legal question to be answered initially is 
whether he has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail and there is no 
duty to assist him with any further development.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  If either nephritis or calculi 
of the kidney is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's service medical records show no 
indication of any treatment for, or diagnosis of, a left 
kidney disorder during his period of service.  His June 1946 
separation physical is negative for a left kidney disorder. 

The Board notes that in June 1981, Martin Koeck, M.D., the 
veteran's private physician, reported that the veteran 
underwent a "right" nephropexy in December 1963 due to 
symptomatic ptosis of the kidney.  Dr. Koeck, however, did 
not relate the cause of this "right" kidney condition to an 
incident in service.  Therefore, Dr. Koeck's statement does 
not ground the claim because he did not provide a nexus to 
service.  Again, the doctor reported that the right kidney 
was operated on, and not the left.

According to a May 1998 VA examiner, the veteran appeared to 
have suffered a blunt, renal problem over 50 years ago.  The 
examiner was not sure what type of kidney damage he sustained 
which did not necessitate any surgical intervention for 
nearly 20 years following.  Blunt renal trauma, if severe 
enough, may cause destruction of the renal pedicle but this 
would necessitate an immediate emergency surgical approach, 
not something that could cause problems several years later.  
If there was a moderate vascular damage which organized by 
itself with long term complication, it could have resulted in 
ischemic or "page" kidney, which may contribute sometimes 
to severe hypertension due to the increased production of 
renin which in turn will trigger the angiotensin aldosterone 
system.  Such kidneys usually have to be taken out rather 
than repaired.  The veteran may have had some type of 
obstructive problem with the left kidney but usually these 
are not caused by any trauma.  The examiner concluded that 
the veteran's trauma may have resulted in some type of renal 
damage but he was not exactly sure what, and even less sure 
what long term problem that it may have entailed.  An 
intravenous pyelogram was recommended.

In a May 1998 addendum, the same VA examiner concluded that 
the veteran's history of renal trauma was followed by an 
intravenous pyelogram.  The x-rays showed perfectly normally 
functioning kidneys bilaterally.  The veteran sustained blunt 
renal trauma several years ago but this left him with no 
impairment of kidney function.  

In a nutshell, the foregoing evidence does not link a current 
left kidney disability to an incident in service.  The VA 
examiner could not link the kidney surgery performed in the 
early 1960s to the in-service injury described by the 
veteran.  Moreover, the veteran has provided no competent 
evidence, i.e., medical or scientific evidence, linking a 
current left kidney disability to his military service.  As 
noted above, competent evidence of a current disability that 
is medically linked to service is essential in establishing a 
well-grounded claim.

The same is true for entitlement to service connection for a 
left kidney disorder on a presumptive basis.  There is no 
competent evidence of a diagnosis of nephritis or calculi of 
the kidney within one year after separation.  Hence, without 
competent evidence that a current left kidney disorder is 
linked to service, or that nephritis or renal calculi were 
compensably disabling within a year of discharge, this claim 
is not well grounded.  Epps.

In reaching this decision the Board notes that the records 
are not obtainable for the kidney surgery performed in the 
early 1960s because, as the veteran reported, those 
physicians are deceased.  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  Cf. Porter v. Brown, 5 Vet. App. 233, 237 
(1993) ("VA had no duty to seek to obtain that which did not 
exist").

With respect to the statements provided by the veteran that 
he developed a left kidney disorder as a result of service, 
the Board notes that "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, his lay statements are not competent evidence with 
respect to the issue on appeal.  Causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  The statements provided by his 
military buddies are not relevant because they do not discuss 
the veteran's kidney claim.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had a left kidney 
disorder in service or within a year from discharge, and as 
the appellant has submitted no medical opinion or other 
competent evidence to support his claim that his current 
disorder is in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Low back disorder

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The RO notified the veteran of its decision denying service 
connection for a back disorder in September 1981.  It 
indicated that the evidence did not establish service 
connection for a low back injury.  That decision was not 
appealed, and it is final.  See 38 U.S.C.A. § 7105.

New and material evidence is evidence that has not previously 
been submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

VA must first determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a claim reopened under 38 U.S.C.A. § 5108.  Winters 
v. West, 12 Vet. App. 203 (1999).  If new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim is well grounded, VA 
may then proceed to evaluate the merits of the claim but only 
after ensuring that his duty to assist under 38 U.S.C.A. § 
5107(b) has been filled.  Id.

Available to the RO in August 1981 were the appellant's 
service medical records, post-service private and VA medical 
records, and statements provided by the veteran.  

The service medical records reveal no medical evidence of low 
back injury.  The June 1946 discharge examination was 
negative for low back pathology, and clinical evaluation of 
the spine disclosed normal findings.  

In June 1981, Martin Koeck, M.D., indicated that the veteran 
had been diagnosed in 1976 with marked degenerative arthritis 
of the upper lumbar spine.  At the time, he was essentially 
healthy without disabling symptoms at that time.  

In his statements, the veteran essentially contended that he 
injured his low back in service when the enemy sank the ship 
he was serving on, which continued to bother him since that 
time.

Based on the foregoing evidence, the RO denied the 
appellant's claim in August 1981, and notified him by letter 
in September 1981.  The basis for the denial was that a low 
back injury was not incurred in, or aggravated by service. 

Evidence received since the August 1981 RO decision includes 
an August 1997 Illinois Department of Veterans Affairs 
medical report; a June 1996 letter from the Department of the 
Navy awarding the veteran a Purple Heart; a May 1998 VA 
orthopedic examination report with an x-ray study of the 
veteran's lumbar spine; buddy statements (dated October 1994 
from [redacted], Jr., undated from [redacted], and September 
1994 from [redacted]); an August 1997 physician's 
statement; and statements provided by the veteran.

The August 1997 Illinois Department of Veterans Affairs 
medical report indicates that the veteran had mild 
degenerative joint disease of the lumbar spine.

The June 1996 letter from the Department of the Navy awarded 
the veteran a Purple Heart for injuries sustained on February 
16, 1945. 

The May 1998 VA orthopedic examination diagnosed chronic back 
pain with minimal spondylolisthesis at L5 on S1.  The x-ray 
study of the veteran's lumbar spine showed minimal forward 
displacement of L5 on S1, and minimal hypertrophic changes. 

Mr. [redacted] stated that he saw the veteran bleeding from the 
forehead and complaining that his back hurt.  According to 
Mr. [redacted], the veteran told him the next morning that he 
hurt his back the day before.  Mr. [redacted] and Mr. [redacted] did 
not discuss the veteran's back injury. 

The veteran indicated in his statements that he injured his 
back when the enemy sunk his ship in February 1945.  He added 
that he received the Purple Heart due, in part, to his low 
back injury.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board is compelled to find that, while it may 
be new, it is not material.  In this regard, these newer 
records still do not provide a medical nexus linking any 
current low back disability to his military service.  The 
medical evidence listed above is cumulative of the evidence 
of record available in August 1981 that established that the 
veteran had a low back disorder without a nexus to service.  
That finding remains true today. 

The Board acknowledges that the veteran's Purple Heart 
confirms that he engaged in combat in service.  Furthermore, 
the fact that the veteran received the Purple Heart for 
injuries received on February 2, 1945 is clearly new 
evidence.  The Board finds, however, that this fact is not 
material because the award does not link a current back 
disorder to any wound sustained while on active duty.

His service comrades, as lay people, are competent to 
describe that they saw the veteran bleeding after the attack.  
They are not competent, however, to diagnose a low back 
injury.  Espiritu.  For that matter, only one of the buddies, 
Mr. [redacted], vaguely referred to a back injury.  Mr. [redacted] 
related that the veteran told him immediately after the 
attack that his back hurt.  While the appellant and Mr. 
[redacted] essentially maintain that the veteran injured his back 
in February 1945 when the enemy attacked the ship they were 
serving on, as a lay people, they are not competent to offer 
an opinion concerning the etiology of any current disability.  
Id.  Without competent evidence linking his current low back 
disorder to an injury in service, the Board finds that the 
award of the Purple Heart is not material to the issue on 
appeal.

As the evidence submitted since August 1981 fails to contain 
competent evidence linking any current low back disorder to 
service, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, new and material evidence has not been submitted 
and the claim must be denied. 

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a left kidney disorder is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disorder, the 
appeal is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

